Mr. Justice Van Orsdel
delivered the opinion of the Court:
It is urged that plaintiff, by taking judgment for the portion admitted to be due, estopped himself from prosecuting his suit for the balance. Plaintiff, in a single cause of action, sued defendant for a given amount. As to this amount, defendant denied liability, but acknowledged itself liable for a given amount. When plaintiff moved for judgment under the seventy-third rule for the amount conceded by defendant to be due, it was equivalent to demurring to the defense, and a judgment thereon in plaintiff’s favor was a final judgment as to 'all matters in issue, or that could properly have been raised in the suit. Plaintiff had the option of one of two remedies, — either to move for judgment on the pleadings and affidavits, and accept the judgment rendered; or to go to trial and secure, if possible, a judgment for the full amount sued upon. He elected to take the former course, and thereby estopped himself from pursuing the latter.
At common law but one final judgment could be rendered in a single cause of action between the same parties. This is the rule generally followed in this country in the absence of any rule or statute to the contrary. The principle is well settled in this jurisdiction. In Kennedy v. Pool, 5 Wash. L. Rep. 129, the supreme court of the District, in general term, in a case involving the exact question here presented, said: “Where but one cairse of action is sued upon, as in this case, if he (the plaintiff) elect to take judgment for the amount admitted to be due, that must end the controversy.” This rule of practice has not been modified. This court held early in its history that, in matters of practice, it “should not be disposed to question under any circumstances” a decision of the general term. Hutchins v. Maneely, 11 App. D. C. 88, 90.
The order denying defendant’s motion for discontinuance *285is reversed with costs, and the cause is remanded for further proceedings not inconsistent with this opinion.

Reversed and remanded.